Per Curiam.
-It having been conceded by the appellant that the decision of the appeal from the orders forming the foundation of these proceedings pending in the court of appeals at the time of the argument of the appeal before this court would determine all the questions involved upon this appeal, and such appeals having been determined adversely to the appellant, (King v. Barnes, 16 N. E. Rep. 332,) the. order from which the appeal before us was taken should be affirmed, with $10 costs and disbursements.